Exhibit 10.36

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 31st day of December, 2008, by and among SILICON VALLEY BANK
(“Bank”) and LUNA INNOVATIONS INCORPORATED, a Delaware corporation (“LII”), LUNA
TECHNOLOGIES, INC., a Delaware corporation (“LTI”; and together with LII,
individually as a “Borrower” and collectively as “Borrowers”), whose address is
1 Riverside Circle, Suite 400, Roanoke, Virginia 24016.

RECITALS

A.    Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of May 22, 2008 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B.    Bank has extended credit to Borrowers for the purposes permitted in the
Loan Agreement.

C.    Borrowers have requested that Bank amend the Loan Agreement to (i) adjust
the interest rates under the Revolving Line and Term Loan, (ii) revise the
minimum EBITDA covenant set forth in Section 6.7(c) of the Loan Agreement,
(iii) add intellectual property as Collateral, and (iv) make certain other
revisions to the Loan Agreement as more fully set forth herein.

D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.    Amendments to Loan Agreement.

2.1    Section 2.3 (Payment of Interest on the Credit Extensions). Section
2.3(a) is amended in its entirety and replaced with the following:



--------------------------------------------------------------------------------

(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the greater of (i) one percentage point (1.0%) above the Prime Rate or (ii) five
percentage points (5.0%), which interest shall be payable monthly in accordance
with Section 2.3(f) below.

(ii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a floating per annum rate equal to
the greater of (i) one half of one percentage points (1.50%) above the Prime
Rate or (ii) five and one half of one percentage points (5.50%), which interest
shall be payable monthly.

2.2    Grant of a Security Interest in Borrowers’ Intellectual Property. Each
Borrower hereby grants Bank, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Bank,
its intellectual property, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. Additionally, each
Borrower hereby reaffirms its grant to Bank, to secure the payment and
performance in full of all of the Obligations, of a continuing security interest
in, and pledge to Bank, of the Collateral, including, without limitation, the
personal property added to Exhibit A by this Amendment.

2.3    Section 5.2 (Collateral). Section 5.2 is amended by adding the following
paragraph immediately after the second paragraph as follows:

Each Borrower is the sole owner of its intellectual property, except for
(a) non-exclusive licenses granted to its customers in the ordinary course of
business and (b) exclusive licenses granted to customers in the ordinary course
of business. Each patent is valid and enforceable, and no part of the
intellectual property has been judged invalid or unenforceable, in whole or in
part, and to the best of each Borrower’s knowledge, no claim has been made that
any part of the intellectual property violates the rights of any third party
except to the extent such claim could not reasonably be expected to have a
material adverse effect on each Borrower’s business. Except as noted on the
Perfection Certificate, no Borrower is a party to, nor is bound by, any material
license or other agreement with respect to which such Borrower is the licensee
that prohibits or otherwise restricts such Borrower from granting a security
interest in such Borrower’s interest in such license or agreement or any other
property, or for which a default under or termination of could interfere with
the Bank’s right to sell any Collateral. Borrowers shall provide written notice
to Bank within thirty (30) days of entering or becoming bound by any such
license or agreement (other than over-the-counter software that is commercially
available to the public). Borrowers shall take such steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all such licenses or agreements to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or agreement, whether now
existing or entered into in the future, and (y) Bank to have the ability in the
event of a liquidation of any Collateral to

 

2



--------------------------------------------------------------------------------

dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.

2.4    Section 6.7 (Financial Covenants). Section 6.7(c) is amended in its
entirety and replaced with the following:

(c) EBITDA. Maintain, measured as of the end of each fiscal quarter during the
following periods, EBITDA of at least the following:

 

Period    Minimum EBITDA[****]

Quarter ending December 31, 2008

   ($1,750,000)

Quarter ending March 31, 2009

   ($2,000,000)

Quarter ending June 30, 2009

   ($1,300,000)

Quarter ending September 30, 2009

   ($250,000)

Quarter ending December 31, 2009

   ($250,000)

Each quarter thereafter

   $1.00

[****]

2.5    Section 7.1 (Dispositions). Section 7.1 is amended in its entirety and
replaced with the following:

7.1    Dispositions.

Convey, sell, lease, transfer or otherwise dispose of (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn-out or obsolete Equipment; (c) in connection
with Permitted Liens and Permitted Investments; (d) of non-exclusive licenses
for the use of the property of any Borrower or any of its Subsidiaries in the
ordinary course of business; and (e) of exclusive licenses for the use of the
property of any Borrower or any of its Subsidiaries, provided: (x) all such
exclusive licenses are in the ordinary course of business and there is no Lien
or security interest associated with the exclusive license, and (y) such
arrangements do not operate to effect a legal transfer of title of the licensed
property.

2.6    Section 7.5 (Encumbrance). Section 7.5 is amended in its entirety and
replaced with the following:

7.5    Encumbrance.

 

3



--------------------------------------------------------------------------------

Create, incur, allow, or suffer any Lien on any of its property, or assign or
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein.

2.7    Section 13 (Definitions).

(a) The following term and its definition is hereby added to Section 13.1:

“IP Agreements” means (i) that certain Intellectual Property Security Agreement
executed and delivered by LII to Bank dated as of December 31, 2008 and
(ii) that certain Intellectual Property Security Agreement executed and
delivered by LTI to Bank dated as of December 31, 2008.

(b) The following term and its definition set forth in Section 13.1 is hereby
amended in its entirety and replaced with the following:

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreements, the Subordination Agreement, the Guaranties, any note, or
notes executed by any Borrower and any other present or future agreement between
any Borrower and/or for the benefit of Bank in connection with this Agreement,
all as amended, restated, or otherwise modified.

(c) Clause (h) of the definition of the term “Permitted Liens” in Section 13.1
is hereby amended in its entirety and replaced with the following:

(h) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business, or other licenses of intellectual property
permitted under Section 7.1 of this Agreement;

2.8    Exhibit A. The Collateral described in Exhibit A of the Loan Agreement is
replaced in its entirety with the Collateral description attached hereto as
Exhibit A.

2.9    Compliance Certificate. The Compliance Certificate to the Loan Agreement
is replaced in its entirety with Exhibit E attached hereto.

3.    Limitation of Amendments.

3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

4.    Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:

4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2    Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3    The organizational documents of each Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4    The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

4.5    The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting each Borrower, (b) any contractual
restriction with a Person binding on each Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on each Borrower, or (d) the organizational
documents of each Borrower;

4.6    The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on each Borrower, except as already has been obtained or made;
and

4.7    This Amendment has been duly executed and delivered by each Borrower and
is the binding obligation of each Borrower, enforceable against each Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of

 

5



--------------------------------------------------------------------------------

the Intellectual Property Security Agreement substantially in the form attached
hereto as Schedule 1, duly executed and delivered by LII, (c) Bank’s receipt of
the Intellectual Property Security Agreement substantially in the form attached
hereto as Schedule 2, duly executed and delivered by LTI, (d) the proper filing
of a UCC amendment to financing statement adding intellectual property to the
Collateral with the State of Delaware, (e) Borrowers’ payment of a
non-refundable amendment fee in an amount equal to Seven Thousand Five Hundred
Dollars ($7,500), and (f) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Amendment.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

SILICON VALLEY BANK By:   /s/ Megan Scheltel Name:   Megan Scheltel Title:   SVP

BORROWERS

 

LUNA INNOVATIONS INCORPORATED By:   /s/ Scott A. Graeff Name:   Scott A. Graeff
Title:   Treasurer and Chief Commercialization Officer

 

LUNA TECHNOLOGIES, INC. By:   /s/ Scott A. Graeff Name:   Scott A. Graeff Title:
  Treasurer and Chief Commercialization Officer

[Signature Page to First Amendment to Loan and Security Agreement]

 

7



--------------------------------------------------------------------------------

Schedule 1

Form of Intellectual Property Security Agreement (LII)

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of December 31,
2008 by and between SILICON VALLEY BANK (“Bank”) and LUNA INNOVATIONS
INCORPORATED, a Delaware corporation (“Grantor”).

RECITALS

A. Bank has made certain advances of money and extended certain financial
accommodation to Grantor (the “Loans”) in the amounts and manner set forth in
that certain Loan and Security Agreement by and between Bank and Grantor dated
May 22, 2008 (as the same may be amended, modified or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein are used as defined in
the Loan Agreement). Bank is willing to enter into that certain First Amendment
to Loan and Security Agreement dated as of even date herewith by and between
Bank and Grantor, but only upon the condition, among others, that Grantor shall
grant to Bank a security interest in certain Copyrights, Trademarks, Patents,
and Mask Works (as each term is described below) to secure the obligations of
Grantor under the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under its intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:

(a) Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

Schedule 1 Page 1



--------------------------------------------------------------------------------

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;

(d) All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

(e) Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

(f) All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

(g) Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(h) All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

(i) All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

(j) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan

 

Schedule 1 Page 2



--------------------------------------------------------------------------------

Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including Bank, of any or all
other rights, powers or remedies.

[Signature Page Follows.]

 

Schedule 1 Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

    GRANTOR: Address of Grantor:     LUNA INNOVATIONS INCORPORATED

1 Riverside Circle, Suite 400

Roanoke, Virginia 24016

Attn: Fourd Kemper

    By:          

Name:

Title:

 

    BANK: Address of Bank:     SILICON VALLEY BANK

8020 Towers Crescent Drive, Suite 475

Vienna, Virginia 22182

Attn: Heather Parker, Relationship Manager

    By:          

Name:

Title:

 

Schedule 1 Page 4



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights

 

Description

   Registration/
Application
Number    Registration/
Application
Date    Security Interest/
Ownership Issues NONE    N/A    N/A    N/A

 

Exhibit A Page 1



--------------------------------------------------------------------------------

EXHIBIT B

Patents

 

Title

   Patent/Patent
Application
Number
(Publication
Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues METHOD AND APPARATUS FOR ACOUSTICALLY WEIGHING MOVING LOADS    7,454,972
   11/25/2008    Luna Innovations    IDENTIFYING OPTICAL FIBER SEGMENTS AND
DETERMINING CHARACTERISTICS OF AN OPTICAL DEVICE UNDER TEST BASED ON FIBER
SEGMENT SCATTER PATTERN DATA    7,440,087    02/23/2005    Luna Innovations   
APPARATUS AND METHOD FOR THE COMPLETE CHARACTERIZATION OF OPTICAL DEVICES
INCLUDING LOSS, BIREFRINGENCE AND DISPERSION EFFECTS    7,042,573    11/18/2004
   Luna Innovations    APPARATUS AND METHOD FOR CORRECTING ERRORS GENERATED BY A
LASER WITH NON-IDEAL TUNING CHARACTERISTICS    6,900,897    04/01/2004    Luna
Innovations    IDENTIFYING OPTICAL FIBER SEGMENTS AND DETERMINING
CHARACTERISTICS OF AN OPTICAL DEVICE UNDER TEST BASED ON FIBER SEGMENT SCATTER
PATTERN DATA    7,440,087    10/21/2008    Luna Innovations    FLAME-RETARDANT
SYNTHETIC TEXTILE ARTICLES AND METHODS OF MAKING THE SAME    7,423,079   
09/09/2008    Luna Innovations    DYNAMIC ACOUSTIC THERMOMETER    7,404,671   
07/29/2008    Luna Innovations    HETERODYNE OPTICAL SPECTRUM ANALYZER   
7,388,673    06/17/2008    Luna Innovations    POLARIZATION DIVERSITY DETECTION
WITHOUT A POLARIZING BEAM SPLITTER    7,379,168    05/27/2008    Luna
Innovations    CALCULATION OF BIREFRINGENCE IN A WAVEGUIDE BASED ON RAYLEIGH
SCATTER    7,330,245    02/12/2008    Luna Innovations   

 

Exhibit B Page 1



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application
Number
(Publication
Number)    Issue/Filing
Date    Owner/
Assignee   Security Interest/
Ownership
Issues FLAME-RETARDANT SYNTHETIC RESIN ARTICLES CONTAINING FLAME-RETARDANT
SUPERABSORBENT POLYMER (SAP) PARTICLES    7,329,461    02/12/2008    Luna
Innovations*   *Divsional of
7001942 ACOUSTIC CONCEALED ITEM DETECTOR    7,319,639    01/15/2008   
Luna Innovations   OPTICAL DEVICE FOR MEASURING OPTICAL PROPERTIES OF A SAMPLE
AND METHOD RELATING THERETO    7,209,223    04/24/2007    Luna Innovations  
COMPOSITE STRUCTURES, SUCH AS COATED WIRING ASSEMBLIES, HAVING INTEGRAL FIBER
OPTIC-BASED CONDITION DETECTORS AND SYSTEMS WHICH EMPLOY THE SAME    7,154,081
   12/26/2006    Luna Innovations   METHOD AND APPARATUS FOR DETERMINING AND
ASSESSING A CHARACTERISTIC OF A MATERIAL    7,082,833    08/01/2006    Luna
Innovations   TUNABLE DIELECTRIC DEVICE AND PROCESS RELATING THERETO   
7,060,636    06/13/2006    Luna Innovations   APPARATUS AND METHOD FOR THE
COMPLETE CHARACTERIZATION OF OPTICAL DEVICES INCLUDING LOSS, BIREFRINGENCE AND
DISPERSION EFFECTS    7,042,573    05/09/2006    Luna Innovations  
CONTAMINATION-RESISTANT COATED SUBSTRATES    7,018,709    03/28/2006    Luna
Innovations   BOND TESTING SYSTEM, METHOD, AND APPARATUS    7,017,422   
03/28/2006    Luna Innovations   BIOSENSORS HAVING ENHANCED ENVIRONMENTAL
SENSITIVITY    7,010,182    03/07/2006    Luna Innovations   FLAME RETARDANT
THERMOSET RESINS AND METHODS OF MAKING THE SAME    7,001,942    02/21/2006   
Luna Innovations  

 

Exhibit B Page 2



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application
Number
(Publication
Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues FIBER-OPTIC FLOW CELL AND METHOD RELATING THERETO    6,987,897   
01/17/2006    Luna Innovations    DEVICES, SYSTEMS, AND METHODS FOR SENSING
MOISTURE    6,965,708    11/15/2005    Luna Innovations    APPARATUS AND METHOD
FOR CORRECTING ERRORS GENERATED BY A LASER WITH NON-IDEAL TUNING CHARACTERISTICS
   6,900,897    05/31/2005    Luna Innovations    FIBER-OPTIC APPARATUS AND
METHOD FOR MAKING SIMULTANEOUS MULTIPLE PARAMETER MEASUREMENTS    6,898,337   
05/24/2005    Luna Innovations    APPARATUS AND METHOD FOR THE COMPLETE
CHARACTERIZATION OF OPTICAL DEVICES INCLUDING LOSS, BIREFRINGENCE AND DISPERSION
EFFECTS    6,856,400    02/15/2005    Luna Innovations    INTERFEROMETRIC
SENSORS UTILIZING BULK SENSING MEDIUMS EXTRINSIC TO THE INPUT/OUTPUT OPTICAL
FIBER    6,671,055    12/30/2003    Luna Innovations    FIBER OPTIC SYSTEM   
6,571,639    06/03/2003    Luna Innovations    IMAGING AND TREATMENT METHOD FOR
BODY    6,471,942    10/29/2002    Luna Innovations    FLEXIBLE FIBER OPTIC
MICROBEND DEVICE, WITH INTERLOCKING FLEXIBLE FIBERS, SENSORS, AND METHOD USE   
6,429,421    08/06/2002    Luna Innovations    FIBER OPTIC WALL SHEAR STRESS
SENSOR    6,426,796    07/30/2002    Luna Innovations
& Virginia Tech
Intellectual
Properties    OPTICAL WAVEGUIDE SENSORS HAVING HIGH REFRACTIVE INDEX SENSITIVITY
   6,366,722    04/02/2002    Luna Innovations    OPTICAL SENSOR ARRANGEMENT   
6,343,168    01/29/2002    Luna Innovations    EXTRINISIC OPTICAL WAVEGUIDE
SENSORS    6,341,185    01/22/2002    Luna Innovations    SINGLE-ENDED LONG
PERIOD GRATING OPTICAL DEVICE    6,275,628    08/14/2001    Luna Innovations   

 

Exhibit B Page 3



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application
Number
(Publication
Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues NON-LITHOGRAPHIC PROCESS FOR PRODUCING NANOSCALE FEATURES ON A SUBSTRATE
   6,270,946    08/07/2001    Luna Innovations    OPTICAL FIBER HOLDER   
6,215,943    04/10/2001    Luna Innovations    PROCESS FOR PREPARING AN OPTICAL
FIBER SENSOR WITH ENHANCED SENSITIVITY    6,035,082    03/07/2000    Luna
Innovations    OPTICAL SENSOR ACTIVATION DEVICE    6,021,240    02/01/2000   
Luna Innovations    OPTICAL FIBER LONG PERIOD SENSOR HAVING A REACTIVE COATING
   5,864,641    01/26/1999    Luna Innovations    OPTICAL WAVEGUIDE SENSOR
ARRANGEMENT HAVING GUIDED MODES-NO GUIDED MODES GRATING COUPLER    5,641,956   
06/24/1997    Luna Innovations


&

Lucent
Technologies

   METHOD AND APPARATUS FOR THE NON-INVASIVE DETECTION AND CLASSIFICATION OF
EMBOLI    5,441,051    08/15/1995    Luna Innovations    METHOD AND APPARATUS
FOR CLASSIFYING GASEOUS AND NON-GASEOUS OBJECTS    12/053,289    03/21/2008   
Luna Innovations    LIPOSOME CARRIERS FOR IN VIVO DELIVERY OF FULLERENES   
12/073,232    03/03/2008    Luna Innovations    STEROID DERIVATIVES OF
FULLERENES    12/073,231    03/03/2008    Luna Innovations    AMPHIPHILIC OR
LIPOPHILIC POLAR FUNCTIONALIZED FULLERENES AND THEIR USES    12/073,230   
03/03/2008    Luna Innovations    METHOD AND APPARATUS FOR CLASSIFYING GASEOUS
AND NON-GASEOUS OBJECTS    12/053,289    03/21/2008    Luna Innovations    FIBER
OPTIC POSITION AND/OR SHAPE SENSING BASED ON RAYLEIGH SCATTER    12/047,056   
03/12/2008    Luna Innovations    WIRELESS CORROSION SENSOR    12/027,850   
02/07/2008    Luna Innovations    SENSORS, METHODS AND SYSTEMS FOR DETERMINING
PHYSICAL EFFECTS OF A FLUID    11/987,411    11/29/2007    Luna Innovations   

 

Exhibit B Page 4



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application
Number
(Publication
Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues DISTRIBUTED STRAIN AND TEMPERATURE DISCRIMINATION IN POLARIZATION
MAINTAINING FIBER    11/808,260    06/07/2007    Luna Innovations    DIGITAL
PULSED PHASE LOCKED LOOP    11/806,475    05/31/2007    Luna Innovations   
ULTRASONIC MATERIAL MONITOR FOR DETERMINING A CHARACTERISTIC OF THE MATERIAL   
11/782,229    07/24/2007    Luna Innovations    HIGH RESOLUTION INTERFEROMETRIC
OPTICAL FREQUENCY DOMAIN REFLECTOMETRY (OFDR) BEYOND THE LASER COHERENCE LENGTH
   11/779,527    07/18/2007    Luna Innovations    METHOD AND APPARATUS FOR
CALIBRATING AN ULTRASONIC SENSING SYSTEM USED TO DETECT MOVING OBJECTS   
11/651,105    01/09/2007    Luna Innovations    DEMODULATION METHOD AND
APPARATUS FOR FIBER OPTIC SENSORS    11/639,419    12/15/2006    Luna
Innovations    FIBER OPTIC POSITION AND SHAPE SENSING DEVICE AND METHOD RELATING
THERETO    11/535,438    09/26/2006    Luna Innovations    ULTRASONIC METHOD TO
DETERMINE BONE PARAMETERS    11/429,455    05/04/2006    Luna Innovations   
CHEMICAL SEPARATION METHOD FOR FULLERENES    11/322,233    01/03/2006    Luna
Innovations    METHOD FOR DETECTING DAMAGE    11/278,045    03/30/2006    Luna
Innovations    PURE-CHIRALITY CARBON NANOTUBES AND METHODS    11/274,097   
11/16/2005    Luna Innovations    OPTICAL DEVICE FOR MEASURING OPTICAL
PROPERTIES OF A SAMPLE AND METHOD RELATING THERETO    11/272,624    11/14/2005
   Luna Innovations    FIBER OPTIC POSITION AND SHAPE SENSING DEVICE AND METHOD
RELATING THERETO    11/180,389    07/13/2005    Luna Innovations    FIBER-OPTIC
FLOW CELL AND METHOD RELATING THERETO (ABANDONED)    10/940,256    09/14/2004   
Luna Innovations   

 

Exhibit B Page 5



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application
Number
(Publication
Number)    Issue/Filing
Date    Owner/
Assignee   Security Interest/
Ownership Issues NANO-METAL COMPOSITE MADE BY DEPOSITION FROM COLLOIDAL
SUSPENSIONS    10/941,014    09/15/2004    Luna Innovations
& Virginia Tech
Intellectual
Properties   METHOD AND APPARATUS FOR DETERMINING AND ASSESSING A CHARACTERISTIC
OF A MATERIAL    10/860,636    06/04/2004    Luna Innovations   REMOTE
TEMPERATURE SENSING OF SMALL VOLUME AND RELATED APPARATUS THEREOF   
2004/0131504    09/17/2003    Luna Innovations
& University of
Virginia Patent
Foundation   PEGYLATION AND HYDROXYLATION OF TRIMETALLIC NITRIDE ENDOHEDRAL
METALLOFULLERENES    2008/594,432    03/25/2005    Luna
Innovations*   * Assignment
info unavailable
on USPTO
website, but
internal docs
available PHOTOVOLTAIC DEVICE WITH TRIMETASPHERES    10/594,073    03/25/2005   
Luna Innovations   * Assignment
info unavailable
on USPTO
website, but
internal docs
available TRIMETASPHERES FOR ION SELECTIVE MEMBRANES    10/594,028    03/25/2005
   Luna Innovations   * Assignment
info unavailable
on USPTO
website, but
internal docs
available TRIMETASPHERES AS DRY LUBRICANTS, WET LUBRICANTS, LUBRICANT ADDITIVES,
LUBRICANT COATINGS, CORROSION-RESISTANT COATINGS AND THERMALLY-CONDUCTIVE
MATERIALS    10/594,027    03/25/2005    Luna Innovations   * Assignment
info unavailable
on USPTO
website, but
internal docs
available PROCESS AND SYSTEMS FOR THE EFFICIENT PRODUCTION OF POLYMERIC
MICROSPHERES    10/590,454    08/24/2006    Luna Innovations   METHOD AND
APPARATUS FOR CALIBRATING MEASUREMENT EQUIPMENT    10/570,257    12/11/2006   
Luna Innovations   MICROSENSOR FOR PHYSIOLOGICAL PRESSURE MEASUREMENT   
10/132,894    04/25/2002    Luna Innovations
&

Mayo
Foundation for
Education and
Research

 

 

Exhibit B Page 6



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application Number
(Publication Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues METHOD AND APPARATUS FOR ACOUSTICALLY ENHANCED REMOVAL OF BUBBLES FROM A
FLUID    PCT/US2008/006826    05/30/2008    Luna Innovations    METHOD AND
APPARATUS FOR CLASSIFYING GASEOUS AND NON-GASEOUS OBJECTS    PCT/US2008/003732
   03/21/2008    Luna Innovations    FIBER OPTIC POSITION AND/OR SHAPE SENSING
BASED ON RAYLEIGH SCATTER    PCT/US2008/003236    03/12/2008    Luna Innovations
   STEROID DERIVATIVES OF FULLERENES    PCT/US2008/002791    03/03/2008    Luna
Innovations    AMPHIPHILIC OR LIPOPHILIC POLAR FUNCTIONALIZED FULLERENES AND
THEIR USES    PCT/US2008/002790    03/03/2008    Luna Innovations    LIPOSOME
CARRIERS FOR IN VIVO DELIVERY OF FULLERENES    PCT/US2008/002789    03/03/2008
   Luna Innovations    ULTRASONIC MATERIAL MONITOR FOR DETERMINING A
CHARACTERISTIC OF THE MATERIAL    PCT/US2007/016625    07/25/2007    Luna
Innovations    HARDWARE-FACILITATED SECURE SOFTWARE EXECUTION ENVIRONMENT   
PCT/US2007/004232    02/20/2007    Luna Innovations    METHOD AND APPARATUS FOR
CALIBRATING AN ULTRASONIC SENSING SYSTEM USED TO DETECT MOVING OBJECTS   
PCT/US2007/000304    01/09/2007    Luna Innovations    ADDITIVE PARTICLES HAVING
SUPERHYDROPHOBIC CHARACTERISTICS AND COATINGS AND METHODS OF MAKING AND USING
THE SAME    PCT/US2006/031035    08/09/2006    Luna Innovations    HIGH
RESOLUTION INTERFEROMETRIC OPTICAL FREQUENCY DOMAIN REFLECTOMETRY (OFDR) BEYOND
THE LASER COHERENCE LENGTH    PCT/US2007/016230    07/18/2007    Luna
Innovations    DISTRIBUTED STRAIN AND TEMPERATURE DISCRIMINATION IN POLARIZATION
MAINTAINING FIBER    PCT/US2007/013471    06/07/2007    Luna Innovations   
DIGITAL PULSED PHASE LOCKED LOOP    PCT/US2007/012833    05/31/2007    Luna
Innovations   

 

Exhibit B Page 7



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application Number
(Publication Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues DEMODULATION METHOD AND APPARATUS FOR FIBER OPTIC SENSORS   
PCT/US2006/047719    12/15/2006    Luna Innovations    SELF-DECONTAMINATING
SURFACE COATINGS AND ARTICLES PREPARED THEREFROM    PCT/US2006/039676   
10/11/2006    Luna Innovations    PURE-CHIRALITY CARBON NANOTUBES AND METHODS   
PCT/US2005/041829    11/17/2005    Luna Innovations    ULTRASONIC METHOD TO
DETERMINE BONE PARAMETERS    PCT/US2006/017858    05/04/2006    Luna Innovations
   METHOD AND APPARATUS FOR ENHANCING THE DETECTING AND TRACKING OF MOVING
OBJECTS USING ULTRASOUND    PCT/US2006/017654    05/08/2006    Luna Innovations
   METHOD FOR DETECTING DAMAGE    PCT/US2006/011633    03/30/2006    Luna
Innovations    DYNAMIC ACOUSTIC THERMOMETER    PCT/US2006/009624    03/10/2006
   Luna Innovations    CALCULATION OF BIREFRINGENCE IN A WAVEGUIDE BASED ON
RAYLEIGH SCATTER    PCT/US2006/008438    03/09/2006    Luna Innovations   
CHEMICAL SEPARATION METHOD FOR FULLERENES    PCT/US2006/000047    01/03/2006   
Luna Innovations    COMPENSATING FOR TIME VARYING PHASE CHANGES IN
INTERFEROMETRIC MEASUREMENTS    PCT/US2005/045002    12/13/2005    Luna
Innovations    ACOUSTIC CONCEALED ITEM DETECTOR    PCT/US2005/037322   
10/18/2005    Luna Innovations    OPTICAL DEVICE FOR MEASURING OPTICAL
PROPERTIES OF A SAMPLE AND METHOD RELATING THERETO    PCT/US2005/040796   
11/14/2005    Luna Innovations    A(3-n)XnN&commat;C80 ENDOHEDRAL
METALLOFULLERENES AS LUBRICANT OF ADDITIVE, CORROSION-RESISTANT COATING, AND
THERMALLY-CONDUCTIVE MATERIALS.    PCT/US2005/010217    03/25/2005    Luna
Innovations    TRIMETASPHERES FOR ION SELECTIVE MEMBRANES    PCT/US2005/010215
   03/25/2005    Luna Innovations   

 

Exhibit B Page 8



--------------------------------------------------------------------------------

Title

   Patent/Patent
Application Number
(Publication Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues PHOTOVOLTAIC DEVICE WITH TRIMETASPHERES    PCT/US2005/010214   
03/25/2005    Luna Innovations    BONDING TESTING SYSTEM, METHOD, AND APPARATUS
   PCT/US2005/010445    03/28/2005    Luna Innovations    POLYHYDROXY
HYDROGENSULFATED TRIMETALLIC NITRIDE ENDOHEDRAL METALLOFULLERENES   
PCT/US2005/010220    03/25/2005    Luna Innovations    PEGYLATION AND
HYDROXYLATION OF TRIMETALLIC NITRIDE ENDOHEDRAL METALLOFULLERENES   
PCT/US2005/010219    03/25/2005    Luna Innovations    METHOD OF MAKING MULTIPLE
CARBONACEOUS NANOMATERIALS    PCT/US2005/010218    03/25/2005    Luna
Innovations    OPTICAL LIMITER HAVING TRIMETALLIC NITRIDE ENDOHEDRAL
METALLOFULLERENE FILMS    PCT/US2005/010216    03/25/2005    Luna Innovations   
PROCESS AND SYSTEMS FOR THE EFFICIENT PRODUCTION OF POLYMERIC MICROSPHERES   
PCT/US2005/005617    02/23/2005    Luna Innovations    TUNABLE DIELECTRIC DEVICE
AND PROCESS RELATING THERETO    PCT/US2004/033022    10/07/2004    Luna
Innovations    METHOD AND APPARATUS FOR ASSESSING A MATERIAL   
PCT/US2004/017964    06/04/2004    Luna Innovations    FLAME RETARDANT THERMOSET
RESINS AND METHODS OF MAKING THE SAME    PCT/US2004/012657    04/22/2004    Luna
Innovations    FIBER-OPTIC APPARATUS AND METHOD FOR MAKING SIMULTANEOUS MULTIPLE
PARAMETER MEASUREMENTS    PCT/US2004/008568    03/19/2004    Luna Innovations   
FIBER-OPTIC FLOW CELL AND METHOD RELATING THERETO    PCT/US2003/034187   
10/28/2003    Luna Innovations    REMOTE TEMPERATURE SENSING OF SMALL VOLUME AND
RELATED APPARATUS THEREOF    PCT/US2003/029249    09/17/2003    Luna Innovations
   BIOSENSORS HAVING ENHANCED ENVIRONMENTAL SENSITIVITY    PCT/US2003/017243   
06/02/2003    Luna Innovations   

 

Exhibit B Page 9



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks

 

Description

   Registration/
Application
Number    Registration/
Application
Date    Security Interest/
Ownership Issues

EDAC (Registered)

   3,352,839    12/11/2007   

EN-TACT (Registered)

   3,321,824    10/23/2007   

TRIMETASPHERES (Registered)

   3,230,571    04/17/2007   

DESIGN ONLY (Registered)

   3,093,823    05/16/2006   

LUNA INNOVATIONS (Registered)

   2,771,969    10/07/2003   

THE AMANUET ARCHITECTURE (Abandoned)

   78/809,884    02/08/2006   

SECURING SILICON AND SOFTWARE (Abandoned)

   78/809,869    02/08/2006   

AMANUET (Pending)

   78/809,842    02/08/2006   

APHROTROPHIN (Abandoned)

   78/802,376    01/30/2006   

ACCELERATING THE INNOVATION PROCESS (Abandoned)

   78/570,779    02/18/2005   

 

Exhibit C Page 1



--------------------------------------------------------------------------------

EXHIBIT D

Mask Works

 

Description

   Registration/
Application
Number    Registration/
Application
Date

NONE

   N/A    N/A

 

Exhibit D Page 1



--------------------------------------------------------------------------------

Schedule 2

Form of Intellectual Property Security Agreement (LTI)

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of December 31,
2008 by and between SILICON VALLEY BANK (“Bank”) and LUNA TECHNOLOGIES, INC., a
Delaware corporation (“Grantor”).

RECITALS

A. Bank has made certain advances of money and extended certain financial
accommodation to Grantor (the “Loans”) in the amounts and manner set forth in
that certain Loan and Security Agreement by and between Bank and Grantor dated
May 22, 2008 (as the same may be amended, modified or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein are used as defined in
the Loan Agreement). Bank is willing to enter into that certain First Amendment
to Loan and Security Agreement dated as of even date herewith by and between
Bank and Grantor, but only upon the condition, among others, that Grantor shall
grant to Bank a security interest in certain Copyrights, Trademarks, Patents,
and Mask Works (as each term is described below) to secure the obligations of
Grantor under the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under its intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:

(a) Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

 

Schedule 2 Page 1



--------------------------------------------------------------------------------

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;

(d) All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

(e) Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

(f) All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);

(g) Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(h) All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

(i) All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

(j) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan

 

Schedule 2 Page 2



--------------------------------------------------------------------------------

Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including Bank, of any or all
other rights, powers or remedies.

[Signature Page Follows.]

 

Schedule 2 Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

    GRANTOR:   Address of Grantor:     LUNA TECHNOLOGIES, INC.   1 Riverside
Circle, Suite 400     By:      

Roanoke, Virginia 24016

Attn: Fourd Kemper

     

Name:

Title:

    BANK:   Address of Bank:     SILICON VALLEY BANK   8020 Towers Crescent
Drive, Suite 475     By:      

Vienna, Virginia 22182

Attn: Heather Parker, Relationship Manager

     

Name:

Title:

 

Schedule 2 Page 4



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights

 

Description

  

Registration/

Application

Number

  

Registration/

Application

Date

  

Security Interest/

Ownership Issues

NONE

   N/A    N/A    N/A

 

Exhibit A Page 1



--------------------------------------------------------------------------------

EXHIBIT B

Patents

 

Title

   Patent/Patent
Application
Number
(Publication
Number)    Issue/Filing
Date    Owner/
Assignee    Security Interest/
Ownership
Issues BICYCLE STORAGE ELEVATOR    6,729,478    05/04/2004    Luna Technologies
   METHOD AND APPARATUS FOR CALIBRATING MEASUREMENT EQUIPMENT   
PCT/US2004/028273    09/01/2004    Luna Technologies    APPARATUS AND METHOD FOR
CORRECTING ERRORS GENERATED BY A LASER WITH NON-IDEAL TUNING CHARACTERISTICS   
PCT/US2004/009991    04/01/2004    Luna Technologies    HETERODYNE OPTICAL
SPECTRUM ANALYZER    PCT/US2003/021337    07/08/2003    Luna Technologies   
POLARIZATION DIVERSITY DETECTION WITHOUT A POLARIZING BEAM SPLITTER   
PCT/US2003/021336    07/08/2003    Luna Technologies    PHOTOLUMINESCENT LIGHT
EMITTER WITH ENHANCED PHOTOMETRIC BRIGHTNESS CHARACTERISTICS   
PCT/IB1998/002113    11/25/1998    Luna Technologies   

 

Exhibit B Page 1



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks

 

Description

   Registration/
Application
Number    Registration/
Application
Date    Security Interest/
Ownership Issues

OPTICAL COMPONENT DNA (Abandoned)

   76/363,677    01/29/2002   

 

Exhibit C Page 1



--------------------------------------------------------------------------------

EXHIBIT D

Mask Works

 

Description

   Registration/
Application
Number    Registration/
Application
Date

NONE

   N/A    N/A

 

Exhibit D Page 1



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Exhibit A Page 1



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

TO:           SILICON VALLEY BANK

    Date:                                      
                                   

FROM:     LUNA INNOVATIONS INCORPORATED AND LUNA TECHNOLOGIES, INC.

The undersigned authorized officers of Luna Innovations Incorporated and Luna
Technologies, Inc. (collectively, the “Borrowers”) certify that under the terms
and conditions of the Loan and Security Agreement between Borrowers and Bank
(the “Agreement”), (1) Each Borrower is in complete compliance for the period
ending                      with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) Each
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and each Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement, and (5) no Liens have been levied or claims made against any Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which such Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant    Required    Complies    

Monthly financial statements with Compliance Certificate

   Monthly within 30 days    Yes  No    

Annual financial statement (CPA Audited) + CC

   FYE within 90 days    Yes  No    

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes  No    

Borrowing Base Certificate, A/R & A/P Agings

   Monthly within 30 days    Yes  No    

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

   

                                       
                                         
                                                                     

 

    

 

 

Financial Covenant    Required           Actual            Complies    

Maintain on a Monthly Basis:

             

Minimum Adjusted Quick Ratio (on a monthly basis)

   1.25:1.0           :1.0    

 

 

   Yes  No    

Minimum Liquidity (at all times)*

   1.75:1.0**           :1.0    

 

   Yes  No    

Minimum EBITDA (on a quarterly basis)

   $              **

 

  $                  

 

   Yes  No    

Fixed Charged Coverage Ratio (on a monthly basis)

   1.25:1.0           :1.0    

 

   Yes  No    

 

* Minimum Liquidity Covenant applies when Borrowers’ Fixed Charge Coverage Ratio
is less than or equal to 1.25 to 1.00.

** See schedule 1 for required amount.

 

Exhibit E Page 1



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

 

 

LUNA INNOVATIONS INCORPORATED     BANK USE ONLY
By:                                       
                                                         Received
by:                                                                         

Name:                                      
                                               

Title:                                      
                                                  

 

LUNA TECHNOLOGIES, INC.

 

By:                                       
                                                    

Name:                                      
                                               

Title:                                      
                                                  

   

AUTHORIZED SIGNER

 

Date:                                      
                                                  

 

Verified:                                      
                                           

AUTHORIZED SIGNER

 

Date:                                      
                                                  

 

Compliance Status:              Yes    No

 

Exhibit E Page 2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrowers

Dated:                                              

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I.    Adjusted Quick Ratio (Section 6.7(a))

Required:    1.25:1.00

Actual:

 

A.    Aggregate value of the unrestricted cash and Cash Equivalents of Borrowers
   $             B.    Aggregate value of the net billed accounts receivable of
Borrowers    $             C.    Aggregate value of the Investments with
maturities of fewer than 12 months of Borrower    $             D.    Quick
Assets (the sum of lines A through C)    $             E.    Aggregate value of
liabilities that should, under GAAP, be classified as liabilities on Borrowers’
consolidated balance sheet, including all Indebtedness, and not otherwise
reflected in line E above that matures within one (1) year    $             F.
   Aggregate value of all amounts received or invoiced by Borrowers in advance
of performance under contracts and not yet recognized as revenue   
$             G.    Line R minus line F    $             H.    Adjusted Quick
Ratio (line D divided by line G)            :1.00 Is line H equal to or greater
than 1.25:1:00?   

 

         No, not in compliance

            Yes, in compliance

II.    Liquidity (Section 6.7(b))

Required:    $                 1.75 times line D below

Actual:         $                

 

A.    Unrestricted cash and Cash Equivalents    $             B.    Availability
Amount    $             C.    Liquidity (line A plus line B)    $             D.
   Unpaid Principal Balance of Term Loan    $            

 

Schedule 1 to Compliance Certificate Page 1



--------------------------------------------------------------------------------

Is line C equal to or greater than 1.75 times Line D?

 

         No, not in compliance

            Yes, in compliance

III.    EBITDA (Section 6.7(c))

Required:    See chart below

 

Period    Minimum EBITDA[****]

Quarter ending December 31, 2008

   ($1,750,000)

Quarter ending March 31, 2009

   ($2,000,000)

Quarter ending June 30, 2009

   ($1,300,000)

Quarter ending September 30, 2009

   ($250,000)

Quarter ending December 31, 2009

   ($250,000)

Each quarter thereafter

   $1.00

[****]

Actual: $            

 

A.    Net Income of Borrowers    $             B.    To the extent included in
the determination of Net Income    $                1.    The provision for
income taxes    $                2.    Depreciation expense    $               
3.    Amortization expense    $                4.    Net Interest Expense   
$                5.    Reasonable add-backs for non-cash, non-recurring items   
$                6.    The sum of lines 1 through 5    $             C.   
EBITDA (line A plus line B.6)    $             D.    Required EBITDA (from chart
above)    $            

Is line C equal to or greater than line D?

 

         No, not in compliance

            Yes, in compliance

 

Schedule 1 to Compliance Certificate Page 2



--------------------------------------------------------------------------------

IV.    Fixed Charge Coverage Ratio

*The Liquidity covenant in Section II above is not applicable when each
Borrower’s Fixed Charge Coverage Ratio is greater than 1.25:1.00.

Actual fixed Charge Coverage Ratio:         :1.00

 

A.    Net Income for the trailing 12 months    $                

 

B.    To the extent included in the determination of Net Income          
1.    The provision for income taxes for the trailing 12 months   
$                

 

     2.    Depreciation expense for the trailing 12 months    $                

 

     3.    Amortization expense for the trailing 12 months    $                

 

     4.    Net Interest Expense for the trailing 12 months    $                

 

     5.    Reasonable add-backs to EBITDA for non-cash and non-recurring items
for the trailing 12 months    $                

 

     6.    The sum of lines 1 through 5    $                

 

C.    EBITDA for the trailing 12 months (line A plus line B.6)   
$                

 

D.    Line C divided by four    $                

 

E.    Unfinanced capital expenditures for the trailing three months   
$                

 

F.    Interest Expense for the trailing three months    $                

 

G.    Income taxes paid in cash for the trailing three months   
$                

 

H.    Required scheduled principal payments on Indebtedness for the trailing
three months    $                

 

I.    Permitted dividends paid in cash for the trailing three months   
$                

 

J.    The sum of Lines E through I    $                

 

K.    Fixed Charge Coverage Ratio (Line D divided by line J)            :1.00

 

Is line K greater than 1.25:1:00?

 

           No

              Yes

 

Schedule 1 to Compliance Certificate Page 3